t c memo united_states tax_court andrew j young and sondra r young petitioners v commissioner of internal revenue respondent docket no filed date p-w filed joint federal_income_tax returns with p-h for the and taxable years p-h settled the and tax years with r p-w seeks relief from joint_and_several_liability under sec_6015 with respect to the and tax_liabilities held p-w is entitled to relief from joint_and_several_liability pursuant to sec_6015 with respect to her and taxable years andrew j young and sondra r young pro sese robert h berman and timothy r berry for respondent memorandum findings_of_fact and opinion wherry judge on date respondent issued a notice_of_deficiency to andrew j and sondra r young in the notice respondent determined a deficiency in income_tax for of dollar_figure and a penalty of dollar_figure under sec_6662 the notice also determined a deficiency in income_tax for of dollar_figure a penalty of dollar_figure under sec_6662 and an addition_to_tax of dollar_figure under sec_6651 on date petitioner mr young timely filed a petition on behalf of himself and his spouse for redetermination of the deficiencies penalties and addition_to_tax for and with this court however petitioner mrs young did not sign the petition at that time a stipulation of settlement signed by mr young but not mrs young was filed with this court on date the stipulation of settlement resolved the deficiencies penalties and addition_to_tax at issue in the case for mr young that same day mrs young filed an amendment to the petition in which she stated 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure 2the petition was not filed with this court until date but it was timely mailed on date see sec_7502 that she ratified and affirmed the petition filed on date and that i like to claim innocent spouse relief respondent subsequently determined that mrs young was entitled to sec_6015 innocent spouse relief mr young disagrees the sole issue for decision is whether mrs young is entitled to relief from joint_and_several_liability under sec_6015 for the years at issue mrs young filed for bankruptcy on date causing the court to stay the proceedings in this case on date mrs young’s bankruptcy case was closed on date and this court lifted its stay on date findings_of_fact some of the facts have been stipulated the stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition was filed mr young and mrs young resided in california during the years at issue mr young was employed as a mortgage banker and was the sole source_of_income reported on form_w-2 wage and tax statement for the couple mrs young holds a degree in real_estate from the 3the effect of this amendment was to treat mrs young as if she had signed the petition as of the date filed date we also treat her claim for innocent spouse relief as an affirmatively pleaded defense to the determined deficiencies penalties and additions to tax 4certain of mrs young’s debts were discharged as a result of the bankruptcy proceeding but none of them are relevant to our decision in this case university of miami and held an active california real_estate license during the years at issue the youngs filed joint form sec_1040 u s individual_income_tax_return for the years at issue the returns for both years were prepared by darol smith an enrolled_agent as designated by the internal_revenue_service irs and signed by mr young and mrs young on line of the form_1040 the youngs reported losses of dollar_figure from schedule c profit or loss from business these schedule c losses were claimed to have resulted from the operation of the following businesses r v r us motor home rental travel max travel agent and youngs charter fishing boat the return for reported total schedule c losses of dollar_figure these losses were claimed to have resulted from the operation of the following businesses home pro realty inc real_estate evening star limousine limousine rental youngs charter motor home rental and travel agent following the issuance of the above-referenced notice_of_deficiency and the timely tax_court petition the case was set for trial but then continued twice in order to permit mrs young to file a claim for innocent spouse relief with respondent respondent to review mrs young’s claim and make a determination as to her eligibility for relief and mr young to have sufficient time to prepare to intervene in the proceedings if he chose to do so on date mrs young filed form_8857 request for innocent spouse relief with respondent mrs young indicated on the form that she was requesting relief for the years at issue and that she and mr young had been living apart since date mrs young stated that she signed the returns for the years at issue but did not prepare or review them before signing and had no knowledge of drew’s mr young’s income or the deductions he was claiming she also indicated that she had access to joint bank accounts during the years at issue but only to the extent mr young deposited funds in the accounts sufficient to cover household expenses on date mr young filed with respondent’s cincinnati service_center form questionnaire for non-requesting spouse mr young indicated on the form that for the years at issue mrs young prepared or helped prepare the returns gathered receipts gave tax documents to mr smith and asked mr smith to explain items or amounts on the returns he stated that 5mrs young also indicated on the form that she was claiming relief for the tax_year however as explained infra note the tax_year is not at issue during the years at issue mrs young had helped in the fishing boat travel agent and motor home rental activities for which the deductions on schedule c had been claimed in respondent’s pretrial memorandum he stated that the schedule c losses reported for the years at issue were disallowed because petitioners were unable to show that these activities were engaged in for profit demonstrate that the expenses were ordinary and necessary business_expenses and substantiate the expenses however respondent determined that mrs young did not have actual knowledge of the erroneous schedule c deductions that gave rise to the deficiencies and that these erroneous items were entirely allocable to mr young accordingly respondent conceded that mrs young is entitled to full relief from joint_and_several_liability under sec_6015 for the years at issue at trial mrs young contended that the last time she had played a meaningful role in the preparation of a federal_income_tax return was the year she indicated that for the years at issue she did not review the returns before signing stating you came home you pointed at the line you said sign 6at trial respondent acknowledged that the pretrial memorandum erroneously stated that the year at issue was respondent confirmed that mrs young was entitled to full relief under sec_6015 for the tax years and and that the entire amount of the now-settled deficiencies penalties and addition_to_tax for those years was allocable to mr young mrs young acknowledged that for the years at issue the couple incurred expenses to repair the boat and the motor home which they owned however no evidence was introduced indicating that mrs young viewed these expenses as anything but personal expenses mrs young also acknowledged that her real_estate license hung in the real_estate offices and that she was colisted as a selling agent on a property sold during mrs young initially conceded that she had sold east gray lane one of the properties listed by the real_estate activity in but later retracted this statement by denying any involvement in the real_estate activity for either of the years at issue mrs young testified that she allowed her name to be colisted with that of another agent larry friedman on that property in order to facilitate the sale of the property to friends of hers but she did not have any personal involvement in the actual sale mr young also testified at trial contrary to mrs young’s testimony he stated that mrs young was in fact dealing in real_estate during but contended that she simply was misremembering mr young also indicated that mrs young was involved in the preparation of the return he concluded by testifying that he never asked mrs young to sign any_tax returns without first reading them and that mrs young always had copies of the returns mrs young did not dispute the deficiencies penalties or addition_to_tax for the years at issue at any point during the trial therefore the only issue for decision is whether mrs young is entitled to relief from joint_and_several_liability under sec_6015 i jurisdiction opinion in cases involving requests for innocent spouse relief our jurisdiction is typically founded on the filing of a petition following the commissioner’s determination that the requesting spouse is not entitled to relief see sec_6015 this case does not fit that typical mold respondent has conceded that mrs young is entitled to innocent spouse relief mrs young’s claim for innocent spouse relief was raised in the amended and ratified petition as an affirmative defense to the determined deficiencies this court has jurisdiction to redetermine the deficiencies in this case because a valid notice_of_deficiency was issued and a petition was timely filed see rule a c 93_tc_22 abeles v 7mrs young did not sign the stipulated federal_income_tax settlement document and therefore would have been entitled to dispute the deficiencies penalties and addition_to_tax at trial on their merits however because these issues were not raised at trial we will treat them as abandoned see 50_tc_24 commissioner 91_tc_1019 in cases like this where a taxpayer raises innocent spouse relief as an affirmative defense this court need s no additional basis for our authority to render an opinion on such issues because the affirmative defense is part of the deficiency proceeding over which we have jurisdiction see 114_tc_276 ii overview of statutory relief from joint_and_several_liability in general spouses who elect to file a joint federal_income_tax return are jointly and severally liable for the entire amount of tax reported on the return as well as for any deficiency subsequently determined sec_6013 however sec_6015 provides three avenues of relief from joint_and_several_liability sec_6015 permits relief if the requesting spouse establishes inter alia that in signing the return she did not know and had no reason to know that there was an understatement_of_tax sec_6015 allows a separated or divorced spouse to request an allocation of liability to the nonrequesting spouse if the requesting spouse did not have actual knowledge of the items giving rise to the understatement_of_tax and sec_6015 allows the irs or the court to confer equitable relief depending on the particular facts and circumstances but only in situations where relief under sec_6015 and c is not available iii burden_of_proof and standard of review the spouse requesting relief generally bears the burden_of_proof in sec_6015 cases rule a 119_tc_306 aff’d 101_fedappx_34 6th cir an exception is found in sec_6015 which places upon the commissioner the burden of proving that a spouse electing relief under subsection c had actual knowledge at the time of signing the return of any item giving rise to the deficiency sec_6015 a procedural problem arises where the commissioner bears this burden of proving actual knowledge but favors granting relief and the only party opposing relief is the nonrequesting spouse mr young in this case the court has resolved the conflict by determining whether actual knowledge has been established by a preponderance_of_the_evidence as presented by all three parties pounds v commissioner tcmemo_2011_202 stergios v commissioner tcmemo_2009_15 accordingly mrs young bears the burden_of_proof in this case generally but we will determine whether actual knowledge has been established by a preponderance of all the evidence presented the standard of review in determining whether relief is warranted under subsection b c or f of sec_6015 is de novo 132_tc_203 we will review the record de novo iv relief under sec_6015 respondent has conceded that mrs young is entitled to full relief from joint_and_several_liability under sec_6015 for this reason and because it is the subsection that best fits mrs young’s situation we will focus our review of mrs young’s eligibility for relief on subsection c sec_6015 allows a requesting spouse to allocate the items giving rise to the deficiency to the nonrequesting spouse if certain requirements are met to be eligible for sec_6015 relief the electing spouse must establish that the spouses filed joint returns for the years at issue at the time the election for relief was made the spouses were legally_separated or divorced or had not been members of the same household at any time during the previou sec_12 months and the election for relief was made after a deficiency was asserted but no later than two years after the commissioner began collection activities none of the parties dispute that these requirements are satisfied relief under sec_6015 is not available where the commissioner or in this case all three parties proves that the requesting spouse had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency which is not allocable to such individual under subsection d sec_6015 emphasis added the items giving rise to the deficiency in this case were losses resulting from erroneous schedule c deductions in determining whether a requesting spouse had actual knowledge of an improperly deducted item on the return more is required than the requesting spouse’s knowledge that the deduction appears on the return or that the former spouse operated an activity at a loss 116_tc_198 a requesting spouse has actual knowledge of an erroneous deduction if the requesting spouse has knowledge of the factual circumstances which made the item unallowable as a deduction king v commissioner t c pincite sec_1_6015-3 income_tax regs respondent disallowed the schedule c losses because the activities in which the losses occurred were not engaged in for profit and the unsubstantiated expenses were not ordinary and necessary business_expenses our inquiry will focus on whether mrs young had actual knowledge of these two factual circumstances for each of the five schedule c activities considered separately at the time she signed the returns for the years at issue a limousine rental_activity the record is devoid of any evidence that mrs young was even aware of the limousine rental_activity or any related_income or expenses therefore the parties have failed to prove that mrs young had actual knowledge of the facts that led to disallowing the losses claimed to have resulted from this activity b motor home rental fishing boat and travel agent activities it is clear from the record that mrs young was aware of and occasionally paid for expenses related to the couple’s motor home and fishing boat for the years at issue however mrs young’s testimony was clear that she did not pay the expenses out of business accounts and that she never viewed those expenses as anything but personal expenses having not reviewed the returns before signing them mrs young was unaware that these expenses were being reported as schedule c business_expenses see demattos v commissioner tcmemo_2010_ requesting spouse denied relief where she was aware of the deductions and prepared the returns mrs young also acknowledged that during the years at issue she would book travel for herself and mr young but she denied performing this service for nonfamily members for a fee we are convinced that mrs young was also unaware these expenses were being reported as schedule c business_expenses mr young’s testimony failed to overcome this testimony by mrs young mr young did indicate on his nonrequesting spouse questionnaire that mrs young had participated in these activities but at trial he failed to provide specific details on mrs young’s level of participation absent specifics beyond his bald allegation we are inclined to believe mrs young’s testimony that she viewed the expenses related to these activities as purely personal see sykes v commissioner tcmemo_2009_197 requesting spouse denied relief where she had intimate knowledge of the business dealings and frequently discussed the business with her husband the parties have failed to show by a preponderance_of_the_evidence that mrs young had actual knowledge that the expenses related to these activities were claimed as deductions and were not ordinary and necessary business_expenses nor have the parties shown that she knew that these activities were not engaged in with a primary purpose of making a profit c real_estate activity the level of mrs young’s involvement in the real_estate activity is not as clear cut mrs young’s real_estate license hung in the offices and she was listed with contact information as a colisting agent on at least one property sold during mrs young’s trial testimony regarding her involvement in the real_estate activity was decidedly less convincing than her testimony regarding her involvement in the other schedule c activities at one point she acknowledged selling at least one property in but she later retracted this by denying any personal involvement in any real_estate activity for the years at issue she went as far as to say that she did not even know where the real_estate offices were mr young disagreed and reiterated at the trial that she had dealt in real_estate in on this point neither party’s testimony was especially compelling regardless there is still insufficient evidence to conclude that mrs young had actual knowledge of the factual circumstances that led to the disallowed deductions relating to the real_estate activity knowledge of and involvement in an activity by itself is insufficient to demonstrate actual knowledge of the circumstances leading to the disallowance of the item on the return compare king v commissioner t c pincite the taxpayer assisted minimally in the operation of the activity and was aware that it was not profitable but was granted relief because the commissioner failed to specifically demonstrate that the taxpayer knew that her former spouse did not have the primary objective of making a profit with phemister v commissioner tcmemo_2009_201 the taxpayer had actual knowledge of the facts that made the deductions unallowable where she ran the day- to-day operations and was well aware of the facts including the defective recordkeeping that led to the conclusion that the activity was not an activity engaged in for profit clearly mrs young was aware of the real_estate activity during the years at issue however mr young has failed to demonstrate anything more than at best minimal participation in the activity mrs young did not have day-to-day control or unique factual knowledge as did the taxpayer in phemister accordingly we conclude that mrs young did not have actual knowledge that the expenses related to the real_estate activity were not ordinary and necessary business_expenses nor have the parties shown that mrs young knew that making a profit was not the primary motive for undertaking the real_estate activity for all five of the schedule c activities there is not sufficient evidence to establish that mrs young had actual knowledge of the facts which caused respondent to disallow the losses claimed to have resulted from those activities therefore mrs young is entitled to relief from liability to the extent the disallowed items are properly allocable to mr young under sec_6015 v allocation of deficiency under sec_6015 if a requesting spouse qualifies for relief under sec_6015 that spouse’s liability for the deficiency is limited to the amount allocable to her as determined under sec_6015 sec_6015 provides that the items giving rise to the deficiency on the joint_return are to be allocated to the individuals filing the return in the same manner as the items would have been allocated if the individuals had filed separate returns sec_6015 in other words an erroneous item is allocated to the spouse to whom the erroneous item is attributed 125_tc_211 there is no evidence in the record that mrs young had any knowledge of the limousine rental activities the expenses related to the motor home rental fishing boat and travel agent activities were all viewed by mrs young as personal nonbusiness expenses mrs young was aware of the real_estate activity but had only minimal involvement if any in that activity during the years at issue conversely mr young was the driving force behind the expenses_incurred for these activities during the years at issue importantly he was the party who knew that these expenses would be claimed as tax deductions for the years at issue we agree with respondent that all five schedule c activities and the erroneous deductions related thereto are attributable to mr young see king v commissioner t c pincite therefore no amount of either deficiency is allocable to mrs young and she is entitled to full relief from joint_and_several_liability under sec_6015 for the years at issue the court has considered all of the parties’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decisions will be entered under rule
